United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-1351
                      ___________________________

                                  Tylitha Davis

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

   Carolyn W. Colvin, Acting Commissioner, Social Security Administration

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                   Appeal from United States District Court
               for the Western District of Arkansas - Ft. Smith
                               ____________

                       Submitted: December 11, 2014
                         Filed: December 17, 2014
                               [Unpublished]
                               ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.
       Tylitha Davis appeals the district court’s1 order affirming the denial of child’s
insurance benefits (CIB) and disability insurance benefits (DIB). We find that
substantial evidence on the record as a whole supports the administrative law judge’s
(ALJ’s) determination that Davis’s substance abuse was a contributing factor material
to a determination of disability, and thus she was not disabled from her alleged onset
date through the date of the ALJ’s opinion. See Smith v. Colvin, 756 F.3d 621, 625
(8th Cir. 2014) (de novo review); see also Vester v. Barnhart, 416 F.3d 886, 888 (8th
Cir. 2005) (in determining whether substance abuse is material, claimant has burden
of showing that she would still be disabled if she were to stop using drugs and
alcohol). As to Davis’s challenges to the credibility findings, the ALJ was not
required to discuss methodically the requisite credibility factors, and the ALJ cited
several valid reasons for the adverse credibility findings. See McDade v. Astrue, 720
F.3d 994, 998 (8th Cir. 2013) (credibility determination is entitled to deference if
supported by good reasons and substantial evidence). Davis’s challenges to the
ALJ’s amended residual functional capacity (RFC) determination, and her related
challenge to a hypothetical to a vocational expert (VE), also provide no basis for
reversal. The RFC opinions of two treating physicians and the global assessment of
functioning ratings upon which Davis relies did not relate to the period at issue here,
because Davis was required to show that she was disabled before she turned 22 to
qualify for CIB, see 42 U.S.C. § 402(d), and before her date last insured to qualify for
DIB, see Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir. 2006). Thus, the ALJ properly
relied on the VE’s testimony in response to the hypothetical, as it captured the
concrete consequences of Davis’s deficiencies. See Gieseke v. Colvin, 770 F.3d
1186, 1189 (8th Cir. 2014). The judgment of the district court is affirmed.
                        ______________________________


      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas, adopting the report and recommendations of the
Honorable Erin Setser, United States Magistrate Judge for the Western District of
Arkansas.

                                          -2-